DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 4-8, 10-11, 14-17 are presented for examination.

Response to Arguments
Applicant's arguments filed 07/20/2022 have been fully considered.
Applicant argues (pp 8-9) that the drawing objection is unclear.  In response to the argument, Examiner respectfully disagrees.  “Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing”.  Fig 1A, 1B and Fig 2 are without text/label.  Examiner encourages the Applicant to review Fig 3A of the specification for an exemplary example.
Applicant argues (pp 9) that the amendments to the claims overcome the previous 112 rejections.  In response to the argument, Examiner respectfully agrees.  The 112 rejections have been withdrawn.  However, the amendments to the claims have introduced new 112b rejections and claim objections.  Please see the 112b rejection section and the claim objection section below for details.
The amendments to the claims have modified the claims in a direction similar to the Patent of the Parent Application.  Please see Obviousness Double Patent rejection below for details.
Please see updated rejection below in view:  US PGPub 2016/0043962 (Kim) in view of US PGPub 20160205553 A1 (Lee) (Claims 1, 4-8, 10-11, 14-17)

Drawings
The drawings of Fig 1A, 1B and Fig 2 are objected to under 37 CFR 1.83(a) because they fail to show any text/description/label.  Fig 3A is an exemplary example of the label (text/description) along with the numbering that Fig 1A, 1B and Fig 2 are lacking.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. 

Claim Objections
Claims 1, 11, 14-17 are objected to because of the following informalities:  
Claim 1 recites “A gateway electrical load controller, comprising first network interface circuitry to communicatively couple” in lines 1-2.   It should read “A gateway electrical load controller, comprising: first network interface circuitry to communicatively couple”.
Claim 11 recites “within range of a gateway electrical load controller” in line 4.  It should read “within range of the gateway electrical load controller control circuitry” for clear antecedent basis.
Claim 11 recites “wherein the gateway electrical controller includes;” in lines 4-5.  It should read “wherein the gateway electrical load controller control circuitry includes:” for clear antecedent basis and to correct typo. {semi-colon should be a colon}
Claim 11 recites “the gateway electrical controller” in lines 7, 13 and 23-24.  It should read “the gateway electrical load controller control circuitry” for clear antecedent basis.
Claim 11 recites “the control circuitry” in lines 19, 28.  It should read “the gateway electrical load controller control circuitry” for clear antecedent basis.
Claim 14 recites “the control circuitry” in line 3.  It should read “the gateway electrical load controller control circuitry” for clear antecedent basis.
Claim 15 recites “the control circuitry” in line 3.  It should read “the gateway electrical load controller control circuitry” for clear antecedent basis.
Claim 16 recites “the control circuitry” in line 4.  It should read “the gateway electrical load controller control circuitry” for clear antecedent basis.
Claim 17 recites “the control circuitry” in line 3.  It should read “the gateway electrical load controller control circuitry” for clear antecedent basis.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
112b:
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 4-8, 10-11, 14-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 recites “broadcast a service set identifier (SSID) for receipt by a mobile device within range of the gateway electrical load controller;  receive, from the mobile device, an SSID password; determine, based on the SSID received from the mobile device, whether the mobile device may access the first network;”.  This renders the claim unclear because at first, an SSID is broadcast.  Then a mobile device sends an SSID password.  Then, based on the SSID received from the mobile device, it is determined whether the mobile device may access the network.  As the claims are recited, the mobile device does not send an SSID, it sends an SSID password.  
For example, for clarity, should the claim read:  “broadcast a service set identifier (SSID) for receipt by a mobile device within range of the gateway electrical load controller;  receive, from the mobile device, an SSID password; determine, based on the SSID password received from the mobile device, whether the mobile device may access the first network;” OR 
“broadcast a service set identifier (SSID) for receipt by a mobile device within range of the gateway electrical load controller;  receive, from the mobile device, an SSID?
Specification shows support for either example above.  See [0071]  SSID and/or SSID password.  For the purposes of examination the limitation will be interpreted as:  “receive, from the mobile device, an SSID password;  determine, based on the SSID password received from the mobile device, whether the mobile device may access the first network;  

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 recites “the mobile device” in lines 19, 20, 20-21, 22-23, 24, 29, 32, 37, 39, 44-45.  This renders the claim unclear because previous limitations reference two different mobile devices (see limitations below).  It is unclear if “the mobile device” refers back to “a mobile device” communicatively coupled to the gateway electrical load controller or to “a mobile device” within range of the gateway electrical load controller.
line 9:  “second network interface circuitry to communicatively couple, via a second network, the each of the one or more peer electrical load controllers to at least one of: one or more control-source devices or one or more control-target devices; third network interface circuitry to communicatively couple, via a third network, the gateway electrical load controller to a mobile device;”
line 11-12: “and control circuitry to:  broadcast a service set identifier (SSID) for receipt by a mobile device within range of the gateway electrical load controller;”

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationship is between a target electrical load controller and the second network.
Claim 1 recites the limitation "identify, via the first network, a target electrical load controller communicatively coupled, via the second network, to the one or more control-source devices and or the one or more control-target devices to which the mobile device has requested access" in line 27  and “redirect to the target electrical load controller, via the first network, requests received by the gateway electrical load controller from the mobile device;” in line 37.  This renders the claim unclear because a previous limitation recites “second network interface circuitry to communicatively couple, via a second network, the each of the one or more peer electrical load controllers to at least one of: one or more control-source devices or one or more control-target devices;” in lines 5-7.  
For example, for clarity, should this limitation read:
“identify, via the first network, a target electrical load controller of the one or more peer electrical load controllers” and “redirect to the target electrical load controller of the one or more peer electrical load controllers, via the first network, requests received by the gateway electrical load controller from the mobile device;”   ? 
This same rejection applies to Claim 11.

All dependents are rejected under the same basis/analysis as having the same deficiencies as the claims from which they depend.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 4-8, 10-11, 14-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 10, 13, 15 of US Patent 10,965,639 in view of US PGPub 2016/0043962 (Kim). 

Regarding Claims 1, 11:
US Patent 10,965,639 teaches all the limitations of Claims 1, 11 except for “A gateway electrical load controller, comprising first network interface circuitry to communicatively couple, via a first network, the gateway electrical load controller to one or more peer electrical load controllers and, via a network switch, to one or more external networks; second network interface circuitry to communicatively couple, via a second network, each of the one or more peer electrical load controllers to at least one of: one or more control-source devices and one or more control-target devices; and third network interface circuitry to communicatively couple, via a third network, the electrical load controller to a mobile device”.
Kim teaches first network interface circuitry (Fig 1, interface to router gateway 112) to communicatively couple, via a first network (Fig 1, network between GTWY 110 and GTWY 112), the gateway electrical load controller to one or more peer electrical load controllers and, via a network switch (Ethernet switch), to one or more external networks;  ([0056] A router gateway may include access point and router functionality, and may further include an Ethernet switch and/or a modem).  Gateway controller (router gateway) provides access to the networks.  Interface to cloud, other controllers (network devices) and the mobile phone.  Gateway controller provides switching operations)
second network interface circuitry (Fig 1, interface to network devices 102, 104) to communicatively couple, via a second network (Fig 1 & 3, GTWY 110 connects peer controllers to cloud network 114), each of the one or more peer electrical load controllers to at least one of: one or more control-source devices and one or more control-target devices;  ([0053] The gateway 110 is directly connected to the external network 114 and may provide other gateways and devices in the local area network with access to the external network 114. The gateway 110 may be designated as a primary gateway).  Cloud (external network) 114 connects to the control-source devices and control-target devices.
third network interface circuitry (Fig 1, interface to access device via wireless communication signal 118) to communicatively couple, via a third network (Fig 1, GTWY 110 connects to access device 108, connection 118), the electrical load controller to a mobile device (access device 108);  ([0052] the access device 108 may communicate with the network devices 102,104, 106 via the gateways 110, 112 (e.g., communication signal 118) and/or the cloud network 114, e.g., communication signal 120)
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention, to modify US Patent 10,965,639 per Kim so  as to include “A gateway electrical load controller, comprising first network interface circuitry to communicatively couple, via a first network, the gateway electrical load controller to one or more peer electrical load controllers and, via a network switch, to one or more external networks; second network interface circuitry to communicatively couple, via a second network, each of the one or more peer electrical load controllers to at least one of: one or more control-source devices and one or more control-target devices; and third network interface circuitry to communicatively couple, via a third network, the electrical load controller to a mobile device”.  It would have been advantageous as it would allow the modified system to provide access to the networks via software and hardware circuitry interfaces which would provide flexibility for implementation in many types of systems.

Regarding Claim 4:
US Patent 10,965,639 (as modified by Kim) teaches the invention of Claim 1 of the instant application as described.  US Patent 10,965,639 also teaches on Claim 4:  wherein the second network interface circuitry comprises a wireless network interface.  (Claim 1: provide a second wireless network connection to the network device via the second wireless network;)

Regarding Claims 5, 14:
US Patent 10,965,639 (as modified by Kim) teaches the inventions of Claim 1, 11 of the instant application as described.
US Patent 10,965,639 does not teach wherein the third network interface circuitry comprises IEEE 802.11 (WiFi®) wireless network interface circuitry.
Kim teaches wherein the third network interface circuitry comprises IEEE 802.11 (WiFi®) wireless network interface circuitry.  ([0088] Access device 108 may also communicate notification of its presence or other information directly to other network devices 302-308 within network 300, as shown in FIG. 3 by communication paths 330. As noted, such communication may include various communications protocols, such as Universal Plug and Play (UPnP), Bluetooth®, Zigbee®, Ultra-Wideband (UWB), WiFi-Direct, WiFi, Bluetooth ® Low Energy (BLE))
The motivation to combine US Patent 10,965,639 with Kim is the same as for Claim 1 above.
 
Regarding Claims 6, 15:
US Patent 10,965,639 (as modified by Kim) teaches the inventions of Claim 1, 11 of the instant application as described.
US Patent 10,965,639 does not teach wherein the third network interface circuitry comprises IEEE 802.15 (BLUETOOTH®) wireless network interface circuitry.
Kim teaches wherein the third network interface circuitry comprises IEEE 802.15 (BLUETOOTH®) wireless network interface circuitry.  ([0088] Access device 108 may also communicate notification of its presence or other information directly to other network devices 302-308 within network 300, as shown in FIG. 3 by communication paths 330. As noted, such communication may include various communications protocols, such as Universal Plug and Play (UPnP), Bluetooth®, Zigbee®, Ultra-Wideband (UWB), WiFi-Direct, WiFi, Bluetooth ® Low Energy (BLE))
The motivation to combine US Patent 10,965,639 with Kim is the same as for Claim 1 above.

Regarding Claims 7, 16:
US Patent 10,965,639 (as modified by Kim) teaches the invention of Claim 1 of the instant application as described.
US Patent 10,965,639 does not teach wherein to identify the one or more control-source and the one or more control-target devices communicatively coupled via the second network to the target electrical load controller, the control circuitry to further:  lookup a data table that includes data representative of the one or more control-source and the one or more control-target devices communicatively coupled via the second network to the target electrical load controller.
Kim teaches wherein to identify the one or more control-source and the one or more control-target devices communicatively coupled via the second network to the target electrical load controller, the control circuitry to further:  lookup a data table (updated table/list of the statuses of each of the devices) that includes data representative of the one or more control-source and the one or more control-target devices communicatively coupled via the second network to the target electrical load controller.  ([0100] When access device 108 seeks to check the status of any device on the network, the access device 108 may transmit/send a communication 536 to the cloud network 114, to which all devices on the network are connected either directly or indirectly via gateway 110.  Since the cloud network 114 stores an updated table/list of the statuses of each of the devices within the requesting access device's network, the cloud network 114 may transmit a communication 538 of such status data to the access device 108).
The motivation to combine US Patent 10,965,639 with Kim is the same as for Claim 1 above.

Regarding Claim 8:
US Patent 10,965,639 (as modified by Kim) teaches the invention of Claim 1 of the instant application as described.
US Patent 10,965,639 does not teach wherein to lookup the data table that includes data representative of the one or more control-source and the one or more control-target devices communicatively coupled via the second network to the target electrical load controller, the control circuitry to further: retrieve, from a server communicatively coupled to the first network interface circuitry, the data table that includes data representative of the one or more control-source and the one or more control-target devices communicatively coupled via the second network to the target electrical load controller.
Kim teaches wherein to lookup the data table that includes data representative of the one or more control-source and the one or more control-target devices communicatively coupled via the second network to the target electrical load controller, the control circuitry to further: retrieve, from a server communicatively coupled to the first network interface circuitry, the data table (updated table/list of the statuses of each of the devices) that includes data representative of the one or more control-source and the one or more control-target devices communicatively coupled via the second network to the target electrical load controller.  ([0100] When access device 108 seeks to check the status of any device on the network, the access device 108 may transmit/send a communication 536 to the cloud network 114, to which all devices on the network are connected either directly or indirectly via gateway 110.  Since the cloud network 114 stores an updated table/list of the statuses of each of the devices within the requesting access device's network, the cloud network 114 may transmit a communication 538 of such status data to the access device 108)
The motivation to combine US Patent 10,965,639 with Kim is the same as for Claim 1 above.

Regarding Claim 10:
US Patent 10,965,639 (as modified by Kim) teaches the invention of Claim 1 of the instant application as described.
US Patent 10,965,639 does not teach the control circuitry to further: communicate to the mobile device, data representative of the one or more control-source and the one or more control-target devices communicatively coupled via the second network to the target electrical load controller.
Kim teaches the control circuitry to further: communicate to the mobile device, data representative (updated table/list of the statuses of each of the devices) of the one or more control-source and the one or more control-target devices communicatively coupled via the second network to the target electrical load controller.  ([0100] When access device 108 seeks to check the status of any device on the network, the access device 108 may transmit/send a communication 536 to the cloud network 114, to which all devices on the network are connected either directly or indirectly via gateway 110.  Since the cloud network 114 stores an updated table/list of the statuses of each of the devices within the requesting access device's network, the cloud network 114 may transmit a communication 538 of such status data to the access device 108)
The motivation to combine US Patent 10,965,639 with Kim is the same as for Claim 1 above.

Regarding Claim 17:
US Patent 10,965,639 (as modified by Kim) teaches the invention of Claim 11 of the instant application as described.
US Patent 10,965,639 does not teach wherein to providing the user interface to the mobile device further comprises: providing, by the control circuitry, the user interface to the mobile device as Web page via the third network.
Kim teaches wherein to providing the user interface to the mobile device further comprises: providing, by the control circuitry, the user interface to the mobile device as Web page via the third network.  ([0081] The network 100 may enable a user to monitor and/or control operation of the devices 102 and 104. For example, a user may monitor and/or control operation of devices by interacting with a visual interface of the gateway 110 (i.e., a web page for gateway 110) and/or a visual interface rendered one display of an access device, such as access device 108)
The motivation to combine US Patent 10,965,639 with Kim is the same as for Claim 1 above.

Comparison table:
Instant Application 17/215,684
US Patent 10,965,639 (Parent)
1. A gateway electrical load controller (control device), comprising first network interface circuitry 






to communicatively couple, via a first (wireless) network, the gateway electrical load controller (control device) to one or more peer electrical load controllers (control device) and, via a network switch, to one or more external networks; 

second network interface circuitry to communicatively couple, via a second network, each of the one or more peer electrical load controllers to at least one of: one or more control-source devices and one or more control-target devices; 






third network interface circuitry to communicatively couple, via a third network (first wireless connection), the electrical load controller to a mobile device (network device); 

and control circuitry to: 
broadcast a service set identifier (SSID) for receipt by a mobile device within range of the gateway electrical load controller; 













receive, from the mobile device, an SSID password; determine, based on the SSID {password} received from the mobile device (network device), whether the mobile device may access the first network; 



provide, via the third network (first wireless network connection), a wireless network connection between the mobile device and the gateway electrical load controller; 


receive, from the mobile device, a request to access one or more control source devices or one or more control target devices;


identify (indication), via the first network, a target electrical load controller communicatively coupled, via the second network, to the one or more control-source devices or the one or more control-target devices to which the mobile device has requested access; 






































provide, by the gateway electrical load controller to the mobile device via the third network, a Web page having a user interface that includes the capability to control one or more operational parameters of some or all of the one or more control-source devices and some or all of the control-target devices; 

redirect to the target electrical load controller, via the first network, requests received by the gateway electrical load controller from the mobile device;






















and responsive to establishment of a communicative coupling between the mobile device and a second gateway electrical controller cease provision of the user interface to the mobile device.
1. A load control system, comprising:
a plurality of control devices, the plurality of control devices comprising a first control-source device and a first control-target device, the first control-target device configured to control an amount of power provided to a first electrical load based on digital messages received from the first control-source device;
Claim 1 last limitation:   while the network device is connected to the second system controller via the wireless (first) network connection.



1. A load control system, comprising:
a plurality of control devices, the plurality of control devices comprising a first control-source device and a first control-target device, the first control-target device configured to control an amount of power provided to a first electrical load based on digital messages received from the first control-source device;
Claim 1: second wireless connection (second network)

Claim 1: first wireless connection (third network)
Claim 15:  network device (mobile device)



a first system controller configured to:
broadcast a first service set identifier (SSID) associated with a first wireless network;


generate a first web page that is configured to enable and the port number of the selected first system controller configuration of the plurality of control devices including the first control-source device and the first control-target device;

15. The load control system of claim 14, wherein the first system controller is further configured to:  responsive in part to the network device disconnecting from the second system controller, 
provide a second wireless network connection over the first wireless network to the network device (mobile device) upon receiving the first SSID password from the network device.



provide a first wireless network connection (third network) to a network device via the first wireless network;

4. The load control system of claim 3, wherein the second system controller is further configured to receive an HTTP request from the network device to identify the plurality of target system controllers displayed on the second web page.

provide a second web page to the network device, wherein the second web page comprises an indication (identify) of a plurality of target system controllers, wherein one of the plurality of target system controllers is the first system controller adapted to configure the plurality of control devices; 

communicate messages via wireless signals to the first control-source device and the first control-target device in the plurality of control devices, the messages associating the first control-target device with the first control-source device and configuring the first control-target device to control an amount of power provided to the first electrical load based on digital messages received from the first control source device;

and a second system controller configured to:  
broadcast a second SSID associated with a second wireless network that is separate from the first wireless network, wherein the second SSID is the same as the first SSID;

provide a second wireless network connection to the network device via the second wireless network; 

communicate messages via wireless signals to a second control-source device and a second control-target device in the plurality of control devices, the messages associating the second control-target device with the second control-source device and configuring the second control-target device to control an amount of power provided to a second electrical load based on digital messages received from the second control-source device;

provide a second web page to the network device, wherein the second web page comprises an indication of a plurality of target system controllers, wherein one of the plurality of target system controllers is the first system controller adapted to configure the plurality of control devices; 

Claim 13.  redirect the HTTP requests received from the network device via the wireless network connection to the selected first system controller;

receive from the network device an indication of the first system controller selected to configure the plurality of control devices; determine an address and a port number of the selected first system controller; 

and provide, to the network device, the first web page generated by the selected first system controller for enabling control of the plurality of control devices, wherein the second system controller provides the network device with the first web page generated by the first  system controller while the network device is connected to the second system controller via the wireless network connection.

15. The load control system of claim 14, wherein the first system controller is further configured to:  responsive in part to the network device disconnecting from the second system controller, provide a second wireless network connection over the first wireless network to the network device upon receiving the first SSID password from the network device.
4. The gateway electrical load controller of claim 1 wherein the second network interface circuitry comprises a wireless network interface.
Claim 1: 
provide a second wireless network connection to the network device via the second wireless network; 
7. The gateway electrical load controller of claim 1 wherein to identify the one or more control-source and the one or more control-target devices communicatively coupled via the second network to the target electrical load controller, the control circuitry to further:





 
lookup a data table (controllers displayed on a web page) that includes data representative of the one or more control-source and the one or more control-target devices communicatively coupled via the second network to the target electrical load controller.
Claim 1:
and provide, to the network device, the first web page generated by the selected first system controller for enabling control of the plurality of control devices, wherein the second system controller provides the network device with the first web page generated by the first  system controller while the network device is connected to the second system controller via the wireless network connection.

Claim 4. The load control system of claim 3, wherein the second system controller is further configured to receive an HTTP request from the network device to identify the plurality of target system controllers displayed on the second web page.
8. The gateway electrical load controller of claim 1 
wherein to lookup the data table that includes data representative of the one or more control-source and the one or more control-target devices communicatively coupled via the second network to the target electrical load controller, the control circuitry to further: 


retrieve, from a server communicatively coupled to the first network interface circuitry, the data table (controllers displayed on a web page) that includes data representative of the one or more control-source and the one or more control-target devices communicatively coupled via the second network to the target electrical load controller.
 Claim 1.  
provide a second web page to the network device, wherein the second web page comprises an indication of a plurality of target system controllers, wherein one of the plurality of target system controllers is the first system controller adapted to configure the plurality of control devices;


Claim 4. The load control system of claim 3, wherein the second system controller is further configured to receive an HTTP request from the network device to identify the plurality of target system controllers displayed on the second web page.
10. The gateway electrical load controller of claim 1, the control circuitry to further: communicate to the mobile device, data representative of the one or more control-source and the one or more control-target devices communicatively coupled via the second network to the target electrical load controller.
4. The load control system of claim 3, wherein the second system controller is further configured to receive an HTTP request from the network device to identify the plurality of target system controllers displayed on the second web page.
11. An electrical load control method, comprising: 
broadcasting, by gateway electrical load controller control circuitry, a service set identifier (SSID), for receipt by a mobile device (network device) within range of a gateway electrical load controller (control device), wherein the gateway electrical controller includes; 

first network interface circuitry to communicatively couple, via a first network, the gateway electrical load controller (control source device) to one or more peer electrical load controllers (control target device) and, via a network switch, to one or more external networks; 






second network interface circuitry to communicatively couple, via a second network (second wireless connection), each of the one or more peer electrical load controllers (control device) to at least one of: one or more control-source devices or one or more control-target devices; 



third network interface circuitry to communicatively couple, via a third network (first wireless connection), the gateway electrical load controller (control device) to the mobile device (network device); 













and receiving, from the mobile device (network device), an SSID password;  determining, by the control circuitry, whether the mobile device may access the first network based on the received SSID password;


providing a wireless network connection between the mobile device and the gateway electrical load controller; 




receiving, from the mobile device, a request to access at least one of: one or more control-source devices or one or more control-target devices;



identifying (indication), by the control circuitry, a target electrical load controller communicatively coupled, via the second network, to the at least one of:  the one or more control-source devices or the one or more control-target devices to which the mobile device has requested access;







































providing, via the third network, a Web page that includes a user interface to the mobile device, the user interface providing the capability to control one or more operational parameters of some or all of the one or more control-source devices and some or all of the control-target devices to which the mobile device has requested access;

redirect, via the first network, requests received from the mobile device to target electrical load controller from the mobile device;






















and responsive to establishment of a communicative coupling between the mobile device and a second gateway electrical load controller, discontinuing provision of the user interface to the mobile device.
Claim 13:

a first system controller configured to:
broadcast a first service set identifier (SSID) associated with a first wireless network;





Claim 13. A load control system, comprising:
a plurality of control devices, the plurality of control devices comprising a first control-source device and a first control-target device, the first control-target device configured to control an amount of power provided to a first electrical load based on digital messages received from the first control-source device;
Claim 13 last limitation:  forward, to the network device via the wireless network
connection

13. A load control system, comprising:
a plurality of control devices, the plurality of control devices comprising a first control-source device and a first control-target device, the first control-target device configured to control an amount of power provided to a first electrical load based on digital messages received from the first control-source device;
Claim 13: second wireless connection

13. A load control system, comprising:
a plurality of control devices, the plurality of control devices comprising a first control-source device and a first control-target device, the first control-target device configured to control an amount of power provided to a first electrical load based on digital messages received from the first control-source device;
Claim 13: first wireless connection

generate a first web page that is configured to enable and the port number of the selected first system controller configuration of the plurality of control devices including the first control-source device and the first control-target device;

15. The load control system of claim 14, wherein the first system controller is further configured to:  responsive in part to the network device disconnecting from the second system controller, provide a second wireless network connection over the first wireless network to the network device upon receiving the first SSID password from the network device.


provide a first wireless network connection to a network device via the first wireless network;

4. The load control system of claim 3, wherein the second system controller is further configured to receive an HTTP request from the network device to identify the plurality of target system controllers displayed on the second web page.

provide a second web page to the network device, wherein the second web page comprises an indication (identify) of a plurality of target system controllers, wherein one of the plurality of target system controllers is the first system controller adapted to configure the plurality of control devices; 

communicate messages via wireless signals to the first control-source device and the first control-target device in the plurality of control devices, the messages associating the first control-target device with the first control-source device and configuring the first control-target device to control an amount of power provided to the first electrical load based on digital messages received from the first control source device;

and a second system controller configured to:  
broadcast a second SSID associated with a second wireless network that is separate from the first wireless network, wherein the second SSID is the same as the first SSID;

provide a second wireless network connection to the network device via the second wireless network; 

communicate messages via wireless signals to a second control-source device and a second control-target device in the plurality of control devices, the messages associating the second control-target device with the second control-source device and configuring the second control-target device to control an amount of power provided to a second electrical load based on digital messages received from the second control-source device;

provide a second web page to the network device, wherein the second web page comprises an indication of a plurality of target system controllers, wherein one of the plurality of target system controllers is the first system controller adapted to configure the plurality of control devices; 


Claim 13.  redirect the HTTP requests received from the network device via the wireless network connection to the selected first system controller;

receive from the network device an indication of the first system controller selected to configure the plurality of control devices; determine an address and a port number of the selected first system controller; 

and provide, to the network device, the first web page generated by the selected first system controller for enabling control of the plurality of control devices, wherein the second system controller provides the network device with the first web page generated by the first  system controller while the network device is connected to the second system controller via the wireless network connection.

15. The load control system of claim 14, wherein the first system controller is further configured to:  responsive in part to the network device disconnecting from the second system controller, provide a second wireless network connection over the first wireless network to the network device upon receiving the first SSID password from the network device.
16. The method of claim 11 wherein identifying the one or more control-source and the one or more control-target devices communicatively coupled (connected) via the second network to the target electrical load controller further comprises: 







retrieving, by the control circuitry, a data table (system controllers displayed on the first web page) that includes data representative of the one or more control-source and the one or more control-target devices communicatively coupled via the second network to the target electrical load controller.
Claim 13:
and provide, to the network device, the first web page generated by the selected first system controller for enabling control of the plurality of control devices, wherein the second system controller provides the network device with the first web page generated by the first  system controller while the network device is connected (communicatively coupled) to the second system controller via the wireless network connection.

Claim 10. The load control system of claim 9, 
wherein the network device is further configured to send an HTTP request to the first system controller to identify the system controllers displayed on the first web page.
17. The method of claim 11 wherein to providing the user interface to the mobile device further comprises: providing, by the control circuitry, the user interface (first webpage) to the mobile device as Web page via the third network (wireless network connection).
Claim 13:
and provide, to the network device, the first web page generated by the selected first system controller for enabling control of the plurality of control devices, wherein the second system controller provides the network device with the first web page generated by the first  system controller while the network device is connected to the second system controller via the wireless network connection (third network).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-8, 10-11, 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2016/0043962 (Kim) in view of US PGPub 20160205553 A1 (Lee).

Regarding Claim 1:
Kim teaches A gateway electrical load controller (Fig 1, router gateway 110), comprising
first network interface circuitry (Fig 1, interface to router gateway 112) to communicatively couple, via a first network (Fig 1, network between GTWY 110 and GTWY 112), the gateway electrical load controller to one or more peer electrical load controllers and, via a network switch (Ethernet switch), to one or more external networks;  ([0056] A router gateway may include access point and router functionality, and may further include an Ethernet switch and/or a modem).  Gateway controller (router gateway) provides access to the networks.  Interface to cloud, other controllers (network devices) and the mobile phone.  Gateway controller provides switching operations)
second network interface circuitry (Fig 1, interface to network devices 102, 104) to communicatively couple, via a second network (Fig 1 & 3, GTWY 110 connects peer controllers to cloud network 114), each of the one or more peer electrical load controllers (Fig 1, network devices 102, 104) to at least one of: one or more control-source devices and one or more control-target devices;  ([0053] The gateway 110 is directly connected to the external network 114 and may provide other gateways and devices in the local area network with access to the external network 114. The gateway 110 may be designated as a primary gateway).  Cloud (external network) 114 connects to the control-source devices and control-target devices.
third network interface circuitry (Fig 1, interface to access device via wireless communication signal 118) to communicatively couple, via a third network (Fig 1, GTWY 110 connects to access device 108, connection 118), the electrical load controller to a mobile device (access device 108);  ([0052] the access device 108 may communicate with the network devices 102,104, 106 via the gateways 110, 112 (e.g., communication signal 118) and/or the cloud network 114, e.g., communication signal 120)
and control circuitry to:  
broadcast ([0063] send or broadcast identification information) a service set identifier (SSID) for receipt by a mobile device (SSID received by access device, ie. mobile device) within range ([0064][0065] same LAN, best signal strength) of the gateway electrical load controller;  ([0063] The provisioning process may include pairing the network device with a gateway and registering the gateway, network device, and access device with a server, such as a server located within the cloud network 114.  The network device may send or broadcast identification information to one or more access devices.  [0065] An SSID received from two gateways (e.g., gateways 110, 112) may be the same due to the gateways both being within the same local area network. In some cases, the SSID of the two gateways may be different).  The mobile device (access device 108) receives an SSID from the gateway router and/or network devices in order to login/pair.  
receive, from the mobile device (access device), a password (ie. login information);  determine, based on the password (ie. login information) received from the mobile device, whether the mobile device may access (ie. pair) the first network (Fig 1, network between GTWY 110 and GTWY 112);  ([0047] A user may select the single gateway as the gateway with which the network device is to pair and may enter login information for accessing the gateway. The login information may be the same information that was originally set up for accessing the gateway. The access device may send the login information to the network device and the network device may use the login information to pair with the gateway.  [0064] The network device may then send to the access device a list of gateways that are detected by the network device. The access device may receive and display the list of gateways. In some embodiments, the list of gateways includes multiple gateways (e.g., gateways 110 and 112) that are located within the local area network. The user may select the gateway that the user wishes for the network device to pair.  The gateway that provides the best signal strength for the network device may be selected).  Mobile device receives an SSID from the network device in order to pair and the user enters login information in order to pair a network device (peer controller) with the gateway.  {Note: This limitation is being interpreted as:  “receive, from the mobile device, an SSID password;  determine, based on the SSID password received from the mobile device, whether the mobile device may access the first network;}  [See 112b rejection above]
provide, via the third network (Fig 1, GTWY 110 connects to access device 108, connection 118), a wireless network connection between the mobile device (access device 108) and the gateway electrical load controller (Fig 1, GTWY 110);  ([0052] the access device 108 may communicate with the network devices 102,104, 106 via the gateways 110, 112 (e.g., communication signal 118) and/or the cloud network 114, e.g., communication signal 120)
receive, from the mobile device (access device 108), a request to access one or more control source devices ([0168] home appliances) or one or more control target devices ([0168] home appliances);  ([0100] Access device 108 is not directly connected to network 500. Instead, access device 108 is external to network 500 and may connect to cloud network 114 and to network 500 via cloud network 114. As noted, network devices 502 and 504 may change status on a periodic basis. In some embodiments, even when external to and not directly connected to network 500, an access device may request to check the status of the devices on the network.  An access device may request to check the status of the devices on the network.  [0168] the network device 2200 may be a home automation network device. For example, the network device 2200 may include a home automation switch that may be coupled with a home appliance. A user may wirelessly access the network device 2200 in order to access, control, and/or configure various home appliances located within the user's home).  The user of the access mobile device request access in order to control/configure or check status on the home target and source devices.
identify, via the first network (Fig 1, network between GTWY 110 and GTWY 112), a target electrical load controller (network device 2200) communicatively coupled, via the second network (Fig 1 & 3, GTWY 110 connects peer controllers to cloud network 114, home network), to the one or more control-source devices ([0168] home appliances) or the one or more control-target devices ([0168] home appliances) to which the mobile device (access device 108) has requested access;  ([0099] the network devices 502 and 504 may include home automation devices that allow a user to access, control, and/or configure various home appliances located within the user's home, such as a television, radio, light, microwave, iron, and/or the like.  [0100] an access device may request to check the status of the devices on the network.  [0168] the network device 2200 may be a home automation network device. For example, the network device 2200 may include a home automation switch that may be coupled with a home appliance. A user may wirelessly access the network device 2200 in order to access, control, and/or configure various home appliances located within the user's home).  The user of the access mobile device request access in order to control/configure or check status on the home target and source devices.
provide, by the gateway electrical load controller (Fig 1, GTWY 110) to the mobile device (access device) via the third network (Fig 1, GTWY 110 connects to access device 108, connection 118), a Web page having a user interface (a user may monitor and/or control operation of devices by interacting with a visual interface of the gateway 110,  ie. a web page for gateway 110) that includes the capability to control one or more operational parameters (a user may monitor and/or control operation of devices by interacting with a visual interface) of some or all of the one or more control-source devices ([0168] home appliances) and some or all of the control-target devices ([0168] home appliances);  ([0081] The network 100 may enable a user to monitor and/or control operation of the devices 102 and 104. For example, a user may monitor and/or control operation of devices by interacting with a visual interface of the gateway 110 (i.e., a web page for gateway 110) and/or a visual interface rendered on a display of an access device, such as access device 108.   [0146] If the access device is remote from the local area network, the access device may send a query or multiple queries over time to a cloud network, which is connected and/or communicates with the gateway and/or each network device on the network, requesting a response or a notification of any new network devices. The access device may then display the network device(s) on the display, such as display 1500.  [0175] an access application may display a graphical interface on the access device that includes a power button)
redirect (route) to the target electrical load controller, via the first network (Fig 1, network between GTWY 110 and GTWY 112), requests received by the gateway electrical load controller from the mobile device (Fig 1, access device 108 communicatively connected to GTWY 110);  ([0100] When access device 108 seeks to check the status of any device on the network, the access device 108 may transmit/send a communication 536 to the cloud network 114, to which all devices on the network are connected either directly or indirectly via gateway 110.  After network devices 502 and 504 are turned on, authenticated and are a part of network 500, network devices 502 and 504 may communicate their statuses to cloud network 114.  [0103] grouping of devices to control remotely.   [0111] Similar to in FIG. 6, certain network devices, and the devices that are connected to the network 900 via the network devices, may be controlled remotely by, for example, an access device, such as access device 108 shown in FIG. 9)
Kim teaches on the mobile device receiving an SSID from the gateway ([0064][0065]) and on multiple gateway controllers ([0056]).  Kim also teaches that the user will input login information (ie. password) in order to pair with the controllers ([0047]).  However, Kim is silent on receive, from the mobile device, an SSID password;  determine, based on the SSID password received from the mobile device, whether the mobile device may access the first network and  responsive to establishment of a communicative coupling between the mobile device and a second gateway electrical controller cease provision of the user interface to the mobile device.
Lee teaches, in the same field of endeavor, Systems and methods for providing secure communications in an open network, where first network device can be at a first location and can be configured to establish a secure connection between the user device and a first network, Abstract.
Lee also teaches receive, from the mobile device, an SSID password;  determine, based on the SSID password received from the mobile device, whether the mobile device may access the first network;  (a computing device (e.g., gateway device, computing device, server, router, etc.) can recognize the user device and the computing device can retrieve a second identifier associated with a secure network and the user device. In an aspect, the second identifier can be a second SSID.  The computing device can transmit the second identifier (SSID) associated with the secure network to the user device. The user device can connect to the open network using second identifier (SSID) and one or more security parameters associated with the secure network (e.g. one or more of, a password, WEP encryption, WPA encryption, WPA2 encryption, MAC address restriction, any other security parameters, or any combination of security parameters).  The user sends an SSID (second identifier) and associated security parameter, ie. a password.  This password is associated with the SSID and is equated to an SSID password.
responsive to establishment of a communicative coupling between the mobile device and a second gateway electrical controller cease (discontinuing) provision of the user interface to the mobile device.  (Claim 9.  providing secure access to a second network via a second network device using the identifier and the stored network information.  Claim 10.  further comprising discontinuing secure access to the first network via the first network device).  This shows that after access to the second network is secured, the access to the first network is disabled.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify Kim per Lee to include receive, from the mobile device, an SSID password, determine, based on the SSID password received from the mobile device, whether the mobile device may access the first network and responsive to establishment of a communicative coupling between the mobile device and a second gateway electrical controller cease provision of the user interface to the mobile device.  It would have been advantageous as discussed above, as it would allow the modified system to provide an SSID within a particular range only, to allow access to a mobile device based on the received SSID password and to limit access based on being connected to another network, which would provide a more secure mobile device access for controlling smart appliances/devices.

Regarding Claim 11:
Kim teaches An electrical load control method, comprising: 	
broadcasting ([0063] send or broadcast identification information), by gateway electrical load controller (Fig 1, GTWY 110) control circuitry, a service set identifier (SSID), for receipt by a mobile device (SSID received by access device, ie. mobile device) within range ([0064][0065] same LAN, best signal strength) of a gateway electrical load controller (Fig 1, router gateway 110), wherein the gateway electrical controller includes;  ([0063] The provisioning process may include pairing the network device with a gateway and registering the gateway, network device, and access device with a server, such as a server located within the cloud network 114.  The network device may send or broadcast identification information to one or more access devices.  [0065] An SSID received from two gateways (e.g., gateways 110, 112) may be the same due to the gateways both being within the same local area network. In some cases, the SSID of the two gateways may be different).  The mobile device (access device 108) receives an SSID from the gateway router and/or network devices in order to login/pair.
first network interface circuitry (Fig 1, interface to router gateway 112) to communicatively couple, via a first network (Fig 1, network between GTWY 110 and GTWY 112), the gateway electrical load controller (Fig 1, GTWY 110) to one or more peer electrical load controllers (Fig 1, network devices 102, 104) and, via a network switch (Ethernet Switch), to one or more external networks;  ([0056] A router gateway may include access point and router functionality, and may further include an Ethernet switch and/or a modem).  Gateway controller provides access to the networks.  Interface to cloud, other controllers (network devices) and the mobile phone.  Gateway controller provides switching operations)
second network interface circuitry (Fig 1, interface to network devices 102, 104) to communicatively couple, via a second network (Fig 1 & 3, GTWY 110 connects peer controllers to cloud network 114, home network), each of the one or more peer electrical load controllers to at least one of: one or more control-source devices ([0168] home appliances) or one or more control-target devices ([0168] home appliances);  ([0053] The gateway 110 is directly connected to the external network 114 and may provide other gateways and devices in the local area network with access to the external network 114. The gateway 110 may be designated as a primary gateway).  Cloud (external network) 114 connects to the control-source devices and control-target devices.
third network interface circuitry (Fig 1, interface to access device via wireless communication signal 118) to communicatively couple (via the gateways 110, 112 or cloud network 114), via a third network (Fig 1, GTWY 110 connects to access device 108, connection 118), the gateway electrical load controller to the mobile device (access device 108); and ([0052] the access device 108 may communicate with the network devices 102,104, 106 via the gateways 110, 112 (e.g., communication signal 118) and/or the cloud network 114, e.g., communication signal 120)
receiving, from the mobile device (access device 108), a password (ie. login information);  determining, by the control circuitry, whether the mobile device may access the first network (Fig 1, network between GTWY 110 and GTWY 112) based on the received password (ie. login information); ([0047] A user may select the single gateway as the gateway with which the network device is to pair and may enter login information for accessing the gateway. The login information may be the same information that was originally set up for accessing the gateway. The access device may send the login information to the network device and the network device may use the login information to pair with the gateway.  [0064] The network device may then send to the access device a list of gateways that are detected by the network device. The access device may receive and display the list of gateways. In some embodiments, the list of gateways includes multiple gateways (e.g., gateways 110 and 112) that are located within the local area network. The user may select the gateway that the user wishes for the network device to pair.  The gateway that provides the best signal strength for the network device may be selected).  Mobile device receives an SSID from the network device in order to pair and the user enters login information in order to pair a network device (peer controller) with the gateway.
providing a wireless network connection (e.g., communication signal 118) between the mobile device and the gateway electrical load controller;  ([0052] the access device 108 may communicate with the network devices 102,104, 106 via the gateways 110, 112 (e.g., communication signal 118) and/or the cloud network 114, e.g., communication signal 120).  SSID is equated to SSID password.
receiving, from the mobile device (access device 108), a request to access at least one of: one or more control-source devices ([0168] home appliances) or one or more control-target devices ([0168] home appliances);  ([0100] Access device 108 is not directly connected to network 500. Instead, access device 108 is external to network 500 and may connect to cloud network 114 and to network 500 via cloud network 114. As noted, network devices 502 and 504 may change status on a periodic basis. In some embodiments, even when external to and not directly connected to network 500, an access device may request to check the status of the devices on the network)
identifying, by the control circuitry, a target electrical load controller ([0168] network device 2200) communicatively coupled, via the second network (Fig 1 & 3, GTWY 110 connects peer controllers to cloud network 114, home network), to the at least one of:  the one or more control-source devices (ie. home appliances) or the one or more control-target devices (ie. home appliances) to which the mobile device (access device) has requested access;  ([0099] the network devices 502 and 504 may include home automation devices that allow a user to access, control, and/or configure various home appliances located within the user's home, such as a television, radio, light, microwave, iron, and/or the like.  [0100] an access device may request to check the status of the devices on the network.  [0168] the network device 2200 may be a home automation network device. For example, the network device 2200 may include a home automation switch that may be coupled with a home appliance. A user may wirelessly access the network device 2200 in order to access, control, and/or configure various home appliances located within the user's home).  The user of the access mobile device request access in order to control/configure or check status on the home target and source devices.
providing, via the third network (Fig 1, GTWY 110 connects to access device 108, connection 118), a Web page that includes a user interface (web page for gateway 110) and/or a visual interface rendered on a display) to the mobile device, the user interface providing the capability to control one or more operational parameters (a user may monitor and/or control operation of devices by interacting with a visual interface of the gateway 110, ie., a web page for gateway 110) of some or all of the one or more control-source devices and some or all of the control-target devices to which the mobile device has requested access;  ([0081] The network 100 may enable a user to monitor and/or control operation of the devices 102 and 104. For example, a user may monitor and/or control operation of devices by interacting with a visual interface of the gateway 110 (ie., a web page for gateway 110) and/or a visual interface rendered on a display of an access device, such as access device 108.  [0146] If the access device is remote from the local area network, the access device may send a query or multiple queries over time to a cloud network, which is connected and/or communicates with the gateway and/or each network device on the network, requesting a response or a notification of any new network devices. The access device may then display the network device(s) on the display, such as display 1500.  [0175] an access application may display a graphical interface on the access device that includes a power button)
redirect (route), via the first network, requests received from the mobile device (access device 108) to the target electrical load controller from the mobile device;  ([0100] When access device 108 seeks to check the status of any device on the network, the access device 108 may transmit/send a communication 536 to the cloud network 114, to which all devices on the network are connected either directly or indirectly via gateway 110.  after network devices 502 and 504 are turned on, authenticated and are a part of network 500, network devices 502 and 504 may communicate their statuses to cloud network 114.  [0103] grouping of devices to control remotely.  [0111] Similar to in FIG. 6, certain network devices, and the devices that are connected to the network 900 via the network devices, may be controlled remotely by, for example, an access device, such as access device 108 shown in FIG. 9)
Kim teaches on the mobile device receiving an SSID from the gateway ([0064][0065]) and on multiple gateway controllers ([0056]).  Kim also teaches that the user will input login information (ie. password) in order to pair with the controllers ([0047]).  However, Kim is silent on receive, from the mobile device, an SSID password;  determine, based on the SSID password received from the mobile device, whether the mobile device may access the first network and   responsive to establishment of a communicative coupling between the mobile device and a second gateway electrical controller cease provision of the user interface to the mobile device.
Lee teaches that receive, from the mobile device, an SSID password;  determine, based on the SSID password received from the mobile device, whether the mobile device may access the first network;  (a computing device (e.g., gateway device, computing device, server, router, etc.) can recognize the user device and the computing device can retrieve a second identifier associated with a secure network and the user device. In an aspect, the second identifier can be a second SSID.  The computing device can transmit the second identifier (SSID) associated with the secure network to the user device. The user device can connect to the open network using second identifier (SSID) and one or more security parameters associated with the secure network (e.g. one or more of, a password, WEP encryption, WPA encryption, WPA2 encryption, MAC address restriction, any other security parameters, or any combination of security parameters).  The user sends an SSID (second identifier) and associated security parameter, ie. a password.  This password is associated with the SSID and is equated to an SSID password.
responsive to establishment of a communicative coupling between the mobile device and a second gateway electrical controller cease (discontinuing) provision of the user interface to the mobile device.  (Claim 9.  providing secure access to a second network via a second network device using the identifier and the stored network information.  Claim 10.  further comprising discontinuing secure access to the first network via the first network device).  This shows that after access to the second network is secured, the access to the first network is disabled.
The motivation to combine Kim with Lee is the same as for Claim 1.

Regarding Claim 4:
Kim (as modified by Lee) teaches the invention of Claim 1 as described.
Kim teaches wherein the second network interface circuitry comprises a wireless network interface.  ([0087] FIG. 3 illustrates an example of a network 300, according to embodiments of the present invention. Specifically, the network 300 can be a wireless local area network enabling an access device to communicate with network devices to control adjustment of attributes related to operation of the network devices)

Regarding Claims 5, 14:
Kim (as modified by Lee) teaches the inventions of Claims 1, 11 as described.
Kim teaches wherein the third network interface circuitry comprises IEEE 802.11 (WiFi®) wireless network interface circuitry.  ([0088] Access device 108 may also communicate notification of its presence or other information directly to other network devices 302-308 within network 300, as shown in FIG. 3 by communication paths 330. As noted, such communication may include various communications protocols, such as Universal Plug and Play (UPnP), Bluetooth®, Zigbee®, Ultra-Wideband (UWB), WiFi-Direct, WiFi, Bluetooth ® Low Energy (BLE))

Regarding Claims 6, 15:
Kim (as modified by Lee) teaches the inventions of Claims 1, 11 as described.
Kim teaches wherein the third network interface circuitry comprises IEEE 802.15 (BLUETOOTH®) wireless network interface circuitry.  ([0088] Access device 108 may also communicate notification of its presence or other information directly to other network devices 302-308 within network 300, as shown in FIG. 3 by communication paths 330. As noted, such communication may include various communications protocols, such as Universal Plug and Play (UPnP), Bluetooth®, Zigbee®, Ultra-Wideband (UWB), WiFi-Direct, WiFi, Bluetooth ® Low Energy (BLE))

Regarding Claims 7, 16:
Kim (as modified by Lee) teaches the inventions of Claims 1, 11 as described.
Kim teaches wherein to identify the one or more control-source and the one or more control-target devices communicatively coupled via the second network to the target electrical load controller, the control circuitry to further:  lookup a data table (updated table/list of the statuses of each of the devices) that includes data representative of the one or more control-source and the one or more control-target devices communicatively coupled via the second network to the target electrical load controller.  ([0100] When access device 108 seeks to check the status of any device on the network, the access device 108 may transmit/send a communication 536 to the cloud network 114, to which all devices on the network are connected either directly or indirectly via gateway 110.  Since the cloud network 114 stores an updated table/list of the statuses of each of the devices within the requesting access device's network, the cloud network 114 may transmit a communication 538 of such status data to the access device 108)

Regarding Claim 8:
Kim (as modified by Lee) teaches the invention of Claim 1 as described.
Kim teaches wherein to lookup the data table that includes data representative of the one or more control-source and the one or more control-target devices communicatively coupled via the second network to the target electrical load controller, the control circuitry to further: retrieve, from a server communicatively coupled to the first network interface circuitry, the data table (updated table/list of the statuses of each of the devices) that includes data representative of the one or more control-source and the one or more control-target devices communicatively coupled via the second network to the target electrical load controller.  ([0100] When access device 108 seeks to check the status of any device on the network, the access device 108 may transmit/send a communication 536 to the cloud network 114, to which all devices on the network are connected either directly or indirectly via gateway 110.  Since the cloud network 114 stores an updated table/list of the statuses of each of the devices within the requesting access device's network, the cloud network 114 may transmit a communication 538 of such status data to the access device 108)

Regarding Claim 10:
Kim (as modified by Lee) teaches the invention of Claim 1 as described.
Kim teaches the control circuitry to further: communicate to the mobile device, data representative (updated table/list of the statuses of each of the devices) of the one or more control-source and the one or more control-target devices communicatively coupled via the second network to the target electrical load controller.  ([0100] When access device 108 seeks to check the status of any device on the network, the access device 108 may transmit/send a communication 536 to the cloud network 114, to which all devices on the network are connected either directly or indirectly via gateway 110.  Since the cloud network 114 stores an updated table/list of the statuses of each of the devices within the requesting access device's network, the cloud network 114 may transmit a communication 538 of such status data to the access device 108)

Regarding Claim 17:
Kim (as modified by Lee) teaches the invention of Claim 11 as described.
Kim teaches wherein to providing the user interface (visual interface) to the mobile device further comprises: providing, by the control circuitry, the user interface to the mobile device as Web page via the third network.  ([0081] The network 100 may enable a user to monitor and/or control operation of the devices 102 and 104. For example, a user may monitor and/or control operation of devices by interacting with a visual interface of the gateway 110 (i.e., a web page for gateway 110) and/or a visual interface rendered one display of an access device, such as access device 108)
 
Conclusion & Contact Information
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL J HACKENBERG whose telephone number is (571)272-5417. The examiner can normally be reached 7am-4pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton B Burgess can be reached on 5712723949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.J.H/Examiner, Art Unit 2454          

/GLENTON B BURGESS/Supervisory Patent Examiner, Art Unit 2454